                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

IESHIA D. BARNES,


                          Petitioner,                 Case No. 2:18-cv-12234
                                                      Hon. Arthur J. Tarnow
v.

SHAWN BREWER,

                     Respondent.
___________________________________/

   OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
 HABEAS CORPUS, (2) DENYING CERTIFICATE OF APPEALABILITY,
 AND (3) GRANTING PERMISSION TO APPEAL IN FORMA PAUPERIS

      Ieshia D. Barnes (“Petitioner”) filed this habeas case under 28 U.S.C. § 2254.

Petitioner was convicted in the Oakland Circuit Court after a jury trial of operating

a motor vehicle while intoxicated – causing death, MICH. COMP. LAWS §

257.625(4), and after a no contest plea of three counts of operating a motor vehicle

while intoxicated – causing serious injury. MICH. COMP. LAWS § 257.625(5).

Petitioner was sentenced to the maximum possible sentence for the causing death

conviction of 10 to 15 years’ imprisonment, and she was sentenced to concurrent

terms of 2 to 5 years’ imprisonment for the other convictions.
                                                     Barnes v. Brewer, No. 18-12234

      The petition raises one claim: Petitioner’s 10 to 15 year sentence is

disproportionate to her crime, and her counsel was ineffective for failing to challenge

the score of the sentencing guidelines.

      For the reasons stated below, the Court will deny the petition and deny a

certificate of appealability. The Court will, however, grant Petitioner leave to appeal

in forma pauperis should she chose to appeal this decision.

                                    I. Background

      The Michigan Court of Appeals summarized the facts surrounding

Petitioner’s offenses as follows:

             Defendant, while intoxicated with a blood alcohol level of
      around .155, operated a motor vehicle, barreled through a busy city
      intersection against a red light and around stopped traffic at an
      excessive rate of speed, and then slammed into a minivan, causing
      serious injuries to three of the minivan’s occupants and the death of the
      minivan’s driver’s three-year old daughter.

                                         ***
             Aside from the death of the three-year-old girl, who suffered a
      fractured skull and bleeding on the brain that led to her death, the
      driver’s two-year-old nephew suffered serious head, neck, and leg
      injuries, along with severe emotional anxiety and stress, as a result of
      the crash. In addition, the nephew’s growth plates were damaged, which
      will physically affect him for the remainder of his life. The driver
      herself suffered two broken ribs, a pelvic fracture, and two fractured
      vertebrae; she had two screws placed in her pelvis and suffers
      continuing pain.

People v. Barnes, 2017 WL 2791049, at *1, 2 n 2 (Mich. Ct. App. June 27, 2017).



                                          2
                                                      Barnes v. Brewer, No. 18-12234

      At Petitioner’s sentencing hearing, the parties acknowledged that the

sentencing guidelines were only advisory. Dkt. 6-9, at 4. Defense counsel indicated

that Offense Variable 17 should have been scored at 0 or 5 points instead of 10 points

because in acquitting Petitioner of second-degree murder, there was no finding by

the jury that Petitioner possessed a reckless disregard for life at the time of the

offense. Id. at 4. The prosecutor noted that even with the correction, Petitioner would

still be in the top bracket due to the scoring of the other variables. Id. at 5. The Court

adjusted Offense Variable 17 down to 5 points. Id.

      Alysea Stilwell, the adult victim, spoke on behalf of her three-year-old

daughter who was killed in the crash, and her two-year-old nephew, who she said

suffered life-long injuries. She emphasized the irreversible and substantial harm

caused to her family by Petitioner’s conduct. Id. at 7-8. The prosecutor sought the

maximum possible sentence of 10 to 15 years. Id. at 9.

      In imposing sentence, the trial court noted the severity of the harm caused by

Petitioner, and the degree of Petitioner’s recklessness. Id. at 12-14. The Court

imposed the maximum possible 10 to 15 year sentence for the operating a vehicle

while intoxicated - causing death conviction. Id. at 14.

      After sentencing, Petitioner filed a claim of appeal in the Michigan Court of

Appeals that raised one claim:

           I. The judge’s decision to disregard the guidelines range and
      impose the maximum possible punishment was disproportionate to the
                                            3
                                                     Barnes v. Brewer, No. 18-12234

      offender, whose criminal history consisted of just two misdemeanor
      convictions, and also to the offense. Defendant-Appellant Ieshia Barnes
      must be resentenced.

      The Michigan Court of Appeals affirmed Petitioner’s sentence in an

unpublished opinion, rejecting the claims on the merits. Barnes, 2017 WL 2791049,

at *1. Petitioner subsequently filed an application for leave to appeal in the Michigan

Supreme Court, raising the same claim. The Michigan Supreme Court denied the

application because it was not persuaded that the questions presented should be

reviewed by the Court. People v. Barnes, 906 N.W.2d 777 (Mich. 2018) (Table).

                                     II. Analysis

      Petitioner’s exhausted claim—the claim she presented to the state courts on

direct appeal—is not cognizable on federal habeas review. On direct review,

Petitioner asserted only that her 10 to 15 year sentence was disproportionately severe

given her prior offense history of two misdemeanor offenses and the lack of prior

drunk-driving offenses. The claim was based on Michigan law principles, and it did

not rely on any federal constitutional law. See Dkt. 6-10, Application for Leave to

Appeal, at 6-9.

      “[A] federal court may issue the writ to a state prisoner ‘only on the ground

that [s]he is in custody in violation of the Constitution or laws or treaties of the

United States.’” Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C. §

2254(a)). Federal courts have no power to intervene on the basis of a perceived error

                                          4
                                                    Barnes v. Brewer, No. 18-12234

of state law. Wilson, 562 U.S. at 5; Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

Claims concerning the improper application of state sentencing law are state-law

claims, and they typically are not cognizable in habeas corpus proceedings. See

Hutto v. Davis, 454 U.S. 370, 373-74 (1982); Austin v. Jackson, 213 F.3d 298, 301-

02 (6th Cir. 2000) (alleged violation of state law with respect to sentencing is not

subject to federal habeas relief). Michigan’s proportionality rule, invoked by

Petitioner here, does not present a federal claim. See, e.g., Lunsford v. Hofbauer,

1995 WL 236677, at *2 (6th Cir. Apr. 21, 1995); Atkins v. Overton, 843 F. Supp.

258, 260 (E.D. Mich. 1994). Accordingly, as it was presented to the state courts,

Petitioner’s claim does not raise a cognizable claim in this action.

      Even if Petitioner invoked the Eighth Amendment on direct appeal and in her

federal habeas petition, the claim would nevertheless be without merit. The United

States Constitution does not require strict proportionality between a crime and its

punishment. Harmelin v. Michigan, 501 U.S. 957, 965 (1991); United States v.

Marks, 209 F.3d 577, 583 (6th Cir. 2000). “Consequently, only an extreme disparity

between crime and sentence offends the Eighth Amendment.” Marks, 209 F.3d at

583; Lockyer v. Andrade, 538 U.S. 63, 77 (2003) (gross disproportionality principle

applies only in the extraordinary case). Further, “[f]ederal courts will not engage in

a proportionality analysis except in cases where the penalty imposed is death or life

in prison without possibility of parole.” United States v. Thomas, 49 F.3d 253, 261

                                          5
                                                       Barnes v. Brewer, No. 18-12234

(6th Cir. 1995). Petitioner was not sentenced to death or life in prison without the

possibility of parole, and her sentence fell within the maximum penalty under state

law. Nor is a 10 to 15 year sentence grossly disproportionate to her offense. Whether

she had a prior record of such conduct or not, Petitioner chose to drive while

intoxicated at a high rate of speed through a red light, striking a stationary vehicle

and killing a small child. Petitioner’s sentence does not present the extraordinary

case that runs afoul of the Eighth Amendment’s ban on cruel and unusual

punishment.

        Finally, Petitioner raises a claim that her counsel was ineffective for failing to

challenge the scoring of the sentencing guidelines. This additional unexhausted

claim fails for several reasons. First, it is insensitive to the record. Defense counsel

did successfully challenge the scoring of the only reasonably debatable offense

variable. See Dkt. 6-9, at 4-5. Next, because sentencing occurred under the advisory

post-Lockridge regime, the sentencing court was not bound to follow the guideline

range. See People v. Lockridge, 498 Mich. 358, 392 (2015). Finally, Petitioner has

not specified which additional guideline scores her counsel should have objected to.

Conclusory allegations of ineffective assistance of trial counsel do not state valid

claims for federal habeas relief. See Workman v. Bell, 178 F.3d 759, 771 (6th Cir.

1998)

        The petition will therefore be denied.

                                             6
                                                    Barnes v. Brewer, No. 18-12234

                             IV. Certificate of Appealability

      In order to appeal the Court’s decision, Petitioner must obtain a certificate of

appealability. 28 U.S.C. § 2253(c)(2). The applicant is required to show that

reasonable jurists could debate whether the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

A federal district court may grant or deny a certificate of appealability when the

court issues a ruling on the habeas petition. Castro v. United States, 310 F.3d 900,

901 (6th Cir. 2002). Here, jurists of reason would not debate the Court’s conclusion

that Petitioner has failed to demonstrate entitlement to habeas relief with respect to

her claims because they are devoid of merit. Therefore, a certificate of appealability

will be denied.

      Petitioner is granted permission to appeal in forma pauperis because any

appeal would not be frivolous. 28 U.S.C. § 1915(a)(3).

                                   V. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

writ of habeas corpus, 2) DENIES a certificate of appealability, and 3) GRANTS




                                          7
                                                   Barnes v. Brewer, No. 18-12234

permission to appeal in forma pauperis.

      SO ORDERED.

                                              _s/Arthur J. Tarnow_____________
                                              Hon. Arthur J. Tarnow
                                              Senior United States District Judge
Dated:_July 26, 2019___




                                          8
